Mr. Justice Wolf
delivered the opinion of the Court.
Having a serious doubt whether in an action to recover taxes paid under protest a cross-complaint would lie, we issued the present writ of certiorari.
In the original petition as well as in the memorandum filed in support thereof, the petitioner relies principally upon the provision of law making the decisions of the Board of Review and Equalization final. That the Treasurer himself is not bound by the decision of the said board is the purport of sections 41, 42 and 43 of Act No. 43 of 1921, Session Laws page 346, as well as by the opinion and judgment of this court in the case of Succrs. of L. Villamil & Co. v. Gallardo, ante, p. 372.
We do not find that the said sections were repealed by Act *853No. 74 of 1925, Session Laws page 40Q. The repeals are set forth on page 548, and so far as we understand paragraphs (a) and (b) of section 85 of said law, Act No. 43 was continued in force so far as the matter herein involved is concerned, and this seems to be the idea of the petitioner as expressed in paragraph 8, subdivision D, of the petition of certiorari. At any rate, the petition does not satisfy ns that the said previous act is not still in force.
Therefore, the only question that remained to be investigated was whether a cross-complaint could be filed by the Treasurer in this suit to recover taxes paid under protest. We have had considerable doubt about the matter, but we do not find it advisable to decide it without a fuller presentation. What we mean to emphasize is that there is no real discussion by the petitioner, and the Attorney General filed no brief at all.
The writ will be quashed.